Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 13-14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20180262938) in view of Onggosanusi (US 20170245165), and further in view of Yang (US 20180192409).
With respect to independent claims:
Regarding claims 13/17/18/19, Liu teaches A user equipment (UE) comprising: 
a receiver that receives ... information indicating a resource including at least one of a reference signal resource for channel measurement ([0062], “an eNB 410 (or other network component) transmits or signals one or more indices to a UE 420. The one or more indices that indicate one or more corresponding CSI-RS resources.” Further [0031], “a field is added to indicate for which CQI report(s) this CSI-RS resource(s) is to be used for signal/channel measurements.” And [0064, Fig.5]) and a resource for interference measurement;
a processor that performs, based on the information, at least one of channel measurement and interference measurement ([0064, Fig.5,], “the UE measures signals/channels on the CSI-RS resources for signal measurement as indicated by the values of the first index.”); and 
a transmitter that transmits feedback information based on at least one of the channel measurement ([0064], “the UE generates CQI reports according to the CQI report configurations indicated by the values of the fourth index.” And [0027], “an indexing scheme to link each CQI report to the subset of CSI-RS resources for signal measurements and to the subset of CSI-RS resources for interference measurements.” And “the generated CQI reports are reported by the UE to the network.”) and the interference measurement,
wherein the resource including at least one of the reference signal resource for the channel measurement and the resource for the interference measurement is allocated to one or more frequency resources ([0062], “an eNB 410 (or other network component) transmits or signals one or more indices to a UE 420. The one or more indices that indicate one or more corresponding CSI-RS resources and/or CQI reports.”),
wherein the resource is allocated contiguously ([0050], “the indexes may be contiguous.”) within the carrier ([0049], the contagious index of resource may be part of all the CSI-RS resource.).
	However, Liu does not specifically disclose higher layer signaling; and measurement resources are allocated to one or more frequency resources within a carrier bandwidth part, wherein the resource is allocated contiguously in a frequency domain within the carrier bandwidth part.
In an analogous art, Onggosanusi discloses A user equipment (UE) comprising: 
a receiver that receives, by higher layer signaling, information indicating a resource including at least one of a reference signal resource for channel measurement ([0160], “a UE can also be configured with a CSI-RS resource which spans only over a portion of the system bandwidth ... This can be termed the CSI-RS bandwidth, which can be configured either via higher layer signaling.”) and a resource for interference measurement; and
wherein the resource including at least one of the reference signal resource for the channel measurement and the resource for the interference measurement is allocated to one or more frequency resources ([0160], “a UE can also be configured with a CSI-RS resource which spans only over a portion of the system bandwidth. For instance, a CSI-RS resource to which the UE is assigned corresponds to only a set of m<M PRBs out of the entire system bandwidth which spans over M PRB s.”) within a carrier bandwidth part ([0160], “portion of the system bandwidth”, m PRBs),
wherein the resource is allocated contiguously ([0160], “a UE can also be configured with a CSI-RS resource which spans only over a portion of the system bandwidth.” Since the resource “spans” over a portion of bandwidth, m PRBs, so the resource is continuously extended across from a beginning of the m PRBs to an end of  in a frequency domain ([0160], “system bandwidth” is in frequency domain, and PRB is associated with frequency domain.) within the carrier bandwidth part ([0160], “portion of the system bandwidth”, m PRBs).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Liu to specify portion of system bandwidth as taught by Onggosanusi. The motivation/suggestion would have been because there is a need to save resource. 
In additional to teachings from Liu and Onggosanusi, another analogous art by Yang which discloses wherein the resource is allocated contiguously in a frequency domain ([0091], “The resource position information includes: the starting position of the frequency domain, and the length of the consecutive allocated resources ... and the ending position of frequency domain resources.”).

Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Onggosanusi, and further in view of Choi (US 20180091273).
Regarding claims 15/20, Choi teaches wherein a location of the resource allocated ... is indicated as a starting resource and a length of a frequency domain from the starting resource ([0160], “the eNB may inform the certain UE of the start location of allocated CSI-RS resources and the size of allocated CSI-RS resources.”).
	However, the combination of Liu and Choi does not teach within the carrier bandwidth part.
In an analogous art, Onggosanusi discloses within the carrier bandwidth part ([0160], “a UE can also be configured with a CSI-RS resource which spans only over a portion of the system bandwidth. For instance, a CSI-RS resource to which the UE is assigned corresponds to only a set of m<M PRBs out of the entire system bandwidth which spans over M PRB s.”). 
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Liu to specify portion of system bandwidth as taught by Onggosanusi. The motivation/suggestion would have been because there is a need to save resource. 
 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Onggosanusi, and further in view of Kim (US 20130182594).
Regarding claim 16, Kim teaches wherein the reference signal resource for the channel measurement and the resource for the interference measurement are allocated to one or more frequency resources ([0128], “A specific second CSI-RS and a specific interference measurement resource have been allocated to each of the two UEs in the two same RBs.”) within a same carrier bandwidth part ([Fig.13], subbands 1310 and 1320 of full band 1300).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Liu to specify allocating same part of resource for channel measurement and interference measurement as taught by Kim. The motivation/suggestion would have been because there is a need to reduce resource usage. 

Response to Arguments
Applicant’s arguments with respect to claims 13-20 filed on 12/20/2021 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. Applicant's arguments were drawn to newly added features to Independent claims. Said newly added features have been rejected over newly cited teachings from Onggosanusi, rendering Applicant's arguments moot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIREN QIN whose telephone number is (571) 272-5444.  The examiner can normally be reached on M-F 9-6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZHIREN QIN/Examiner, Art Unit 2411